Citation Nr: 0602788	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lymphoma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


 AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty to include a period from 
February 1951 to February 1957.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Atlanta, Georgia, (hereinafter RO).  

In August 2004, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Service connection for lymphoma was denied by an August 
1997 Board decision; this is the most recent final decision 
addressing the issue of entitlement to service connection for 
lymphoma on any basis.  

2.  Service connection for defective vision and headaches was 
denied by a March 1996 Board decision; this is the most 
recent final decision addressing the issues of entitlement to 
service connection for defective vision and headaches on any 
basis. 

3.  Service connection for a stomach disability was denied by 
a May 1994 rating decision as to which the veteran was 
notified in that month; the veteran did not initiate and 
perfect a timely appeal as to that decision, and it is the 
most recent final decision addressing the issue of 
entitlement to service connection for a stomach disability on 
any basis.  

4.  The evidence of record received since the most recent 
final decisions denying claims for service connection for 
lymphoma, headaches, defective vision and a stomach 
disability does not raise a reasonable possibility of 
substantiating these claims.  


CONCLUSIONS OF LAW

1.  The August 1997 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997).  

2.  The March 1996 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).  

3.  The May 1994 rating decision denying service connection 
for a stomach disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993). 
 
4.  Evidence received with the request to reopen the claims 
for entitlement to service connection for lymphoma, 
headaches, defective vision and a stomach disability is not 
new and material; therefore, these claims may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of service connection for 
a lymphoma, headaches, defective vision and a stomach 
disability.  Service connection for lymphoma was previously 
denied by the Board in August 1997.  Service connection for a 
stomach disability was denied in a May 1994 rating decision 
and service connection for defective vision and headaches was 
denied by the Board in March 1996.  Those decisions are 
final.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

The above criteria represent a relatively recent change to 
the definition new and material evidence requirement found at 
38 C.F.R. § 3.156(a), and apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the veteran filed a 
claim to reopen in December 2001, the revised definition of 
new and material evidence will be applied in this case.  

These amended criteria were not applied by the RO.  Under the 
prior version, new and material evidence meant evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a) (2001).  The Board finds that the veteran faces a 
higher burden under the amended criteria to demonstrate that 
evidence is material than he did under the old criteria for 
determining materiality of evidence.  The definition under 
the old version emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Thus, as the RO in the September 2002 
rating decision found that the veteran had not submitted 
material evidence to reopen his claim under the old, less 
stringent standard of review, it stands to reason it would 
find similarly if they applied the amended criteria, which 
entail a higher threshold for finding that evidence is 
material.  As such, the Board finds that no prejudice to the 
veteran will arise from the Board's application of the 
amended criteria below in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With the above criteria in mind, the facts and procedural 
history will be summarized.  Service connection for a stomach 
disability was denied by a May 1994 rating decision because 
there was no evidence of a chronic stomach disorder in 
service.  The veteran was notified of that decision the same 
month, but did not initiate and perfect a timely appeal as to 
that decision.  It is the most recent final decision 
addressing the issue of entitlement to service connection for 
a stomach disability on any basis.  

Evidence before the adjudicators at the time of the May 1994 
rating decision included the report of a November 1956 
separation examination, a Surgeon General's Office extract, a 
March 1956 letter replying to Senator Richard Russell and an 
April 1956 letter from Senator Russell.  Additional evidence 
of record included reports from an October 1992 VA general 
medical examination. 

With regard to the other disabilities at issue, the most 
recent final decision addressing the issue of entitlement to 
service connection for defective vision and headaches on any 
basis were March 1996 and August 1997 Board decisions which 
denied these claims.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100 (1995).  Evidence of record at the time 
of these decisions, in addition to the evidence summarized 
above, included a September 1990 examination report and 
private medical records dated from the early 1980s 
referencing lymphoma.  Additional evidence consisted of a 
transcript from a March 1994 hearing and a September 1996 
response from the Defense Special Weapons Agency.  

In the March 1996 Board decision, service connection was 
denied for defective vision on the basis that the veteran's 
visual problems were due to a refractive error, for which 
service connection is precluded by law.  The claim for 
service connection for headaches was denied due to the lack 
of any competent evidence linking headaches to an in-service 
concussion.  

In the August 1997 decision, the Board denied the veteran's 
claim of service connection for lymphoma on the basis of the 
fact that the evidence did not show that the veteran 
participated in a radiation risk activity or was exposed to 
ionizing radiation during service, and the fact that lymphoma 
was first shown at a time too remote from service, without 
any competent evidence linking lymphoma to service, to 
conclude that it was etiologically related thereto.  

Evidence associated with the claims folder since the final 
decisions discussed above consist of VA outpatient treatment 
records largely pertaining to disabilities not at issue and a 
VA circular about ionizing radiation.  The additional 
evidence contains no clinical evidence or opinion linking a 
current disability associated with lymphoma, defective vision 
or a stomach disorder to in-service symptomatology or 
pathology, nor does it contain any evidence demonstrating 
that the veteran participated in a radiation risk activity or 
was exposed to ionizing radiation during service.  As for the 
contentions in writing and the sworn testimony before the 
undersigned that he has the claimed conditions due to 
service, and the testimony at the hearing before the 
undersigned that he developed lymphoma as a result of 
exposure to ionizing radiation during service, these 
assertions are essentially cumulative of contentions and 
testimony considered in the final decisions described above, 
and thus do not represent new and material evidence.  To the 
extent these assertions might be considered not to be 
cumulative, neither the veteran nor his wife is competent to 
offer such evidence as to diagnosis, medical etiology, or 
causation of disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In view of the foregoing, the Board finds that none of the 
evidence received since the final decisions adjudicating the 
claims at issue raises a reasonable possibility of 
substantiating the claims for entitlement to service 
connection for lymphoma, headaches, defective vision or a 
stomach disability.  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156.  Having found that the evidence 
is not new and material, the Board concludes that the claims 
may not be reopened, and no further adjudication of these 
claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In a May 2002 letter, the RO informed the veteran of the 
provisions of the duties to notify and assist.  This letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to the issues 
on appeal but that he had to provide enough information so 
that VA could request the relevant records.  This letter 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, VA notified 
the veteran of his opportunity to submit additional evidence 
to support his claims, as he was in essence told to provide 
any additional evidence or information he had pertaining to 
his claim.  Thus, he may be considered to have been advised 
of his duty to submit all pertinent evidence in his 
possession or notify VA of any missing evidence.  Further, 
the April 2003 statement of the case contained the complete 
text of 38 C.F.R. § 3.159 (2005).  

The Board therefore believes that appropriate notice has been 
given in this case.  Any defect with regard to the timing of 
the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  


ORDER

New and material evidence having not been received, the 
claims for service connection for lymphoma, headaches, 
defective vision and a stomach disability are denied. 


____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


